UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 01-2186



In Re: MONICA LYNN COLEMAN; In Re: COLEMAN
CRATEN, L.L.C.,
                                                          Debtors.



MONICA LYNN COLEMAN,

                                            Plaintiff - Appellant,

          versus


LORI SIMPSON, Trustee,

                                             Defendant - Appellee.




Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
3788-MJG, BK-99-56239, AP-99-5665-SD, AP-99-5667-SD)




                              No. 01-2374



In Re: MONICA LYNN COLEMAN,

                                                       Petitioner.
       On Petition for Writ of Mandamus.   (CA-00-3788-MJG)


Submitted:   March 21, 2002                Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


No. 01-2186 affirmed and No. 01-2374 petition denied by unpublished
per curiam opinion.


Monica Lynn Coleman, Appellant Pro Se.     Kevin Gerald Hroblak,
WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 01-2186, Monica Coleman appeals from the district

court’s order affirming the bankruptcy court’s order denying relief

on her claims against the Trustee in the underlying bankruptcy

proceeding.   Our review of the record and the opinions below

discloses no reversible error.         Accordingly, we affirm on the

reasoning of the district court.       Coleman v. Simpson, Nos. CA-00-

3788-MJG; BK-99-56239; AP-99-5665-SD; AP-99-5667-SD (D. Md. Sept.

13, 2001).    In No. 01-2374, Coleman petitions for a writ of

mandamus directing the district court to forward to this court the

designated portions of the bankruptcy court record.       Because the

record has since been received by this court, we deny the petition

for a writ of mandamus as moot.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                        No. 01-2186 - AFFIRMED

                                        No. 01-2374 - PETITION DENIED




                                   3